IN THE COURT OF APPEALS OF IOWA

                                    No. 19-1743
                               Filed February 3, 2021


RALONDO D. NELSON,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mary E. Howes,

Judge.



      Ralondo Nelson appeals from denial of his requests for postconviction relief

in four underlying criminal cases. AFFIRMED.



      Nate Nieman, Rock Island, Illinois, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee State.



      Considered by Bower, C.J., and May and Ahlers, JJ.
                                          2


AHLERS, Judge.

       Ralondo Nelson seeks postconviction relief (PCR) from convictions entered

in four criminal cases. He claims his attorneys in the criminal cases provided

ineffective assistance of counsel. After a PCR trial, the district court rejected

Nelson’s claims. We reject them as well and affirm the district court.

I.     The Underlying Criminal Cases

       As noted, there are four underlying criminal cases at issue in this appeal.

       A.     Case Number FECR333525

       In this case, Nelson was charged with possession of an offensive weapon.

The case went to trial, Nelson was convicted of the offense, and the conviction

was affirmed on appeal. State v. Nelson, No. 11-1670, 2013 WL 104796, at *3

(Iowa Ct. App. Jan. 9, 2013). Nelson claims his trial counsel was ineffective by

failing to use prior inconsistent statements to impeach a witness who connected

Nelson to the firearm.

       B.     Case Number FECR339758

       Nelson was charged with robbery in the first degree. Pursuant to plea

agreement, Nelson pleaded guilty to and was convicted of the reduced charge of

robbery in the second degree. He claims his trial counsel was ineffective for failing

to take steps to suppress an unconstitutionally suggestive line-up procedure and

failing to properly investigate Nelson’s claimed alibi.

       C.     Case Number FECR340382

       Nelson was charged with willful injury and two counts of assault while

displaying or using a weapon. Pursuant to plea agreement, Nelson pleaded guilty

to and was convicted of the willful-injury charge. The other two charges were
                                          3


dismissed. Nelson claims his trial counsel was ineffective by failing to properly

investigate whether Nelson accidentally cut the victim of the crime with a knife.

       D.     Case Number FECR341512

       In this case, Nelson was charged with robbery in the first degree, forgery,

willful injury causing bodily injury, and assault while displaying or using a weapon.

Pursuant to plea agreement, he pleaded guilty to and was convicted of robbery in

the first degree and forgery. The other two charges were dismissed. He now

claims trial counsel was ineffective for failing to properly investigate in support of

a defense and rushed Nelson into pleading guilty before a full investigation could

be completed.

II.    Standard of Review

       “Generally, an appeal from a denial of an application for postconviction relief

is reviewed for correction of errors at law.” Nguyen v. State, 878 N.W.2d 744, 750

(Iowa 2016) (citations omitted).     However, because ineffective-assistance-of-

counsel claims are based on the constitutional guarantees of the effective

assistance of counsel found in the Sixth Amendment of the United States

Constitution and article I, section 10 of the Iowa Constitution, such claims are

reviewed de novo. Id. As noted, all Nelson’s claims are based on ineffective

assistance of counsel. Therefore, our review is de novo.

III.   General PCR Principles

       To establish a claim of ineffective assistance of counsel, the applicant must

establish (1) trial counsel failed to perform an essential duty, and (2) the failure

resulted in prejudice. Strickland v. Washington, 466 U.S. 668, 687 (1984). We

“may consider either the prejudice prong or breach of duty first, and failure to find
                                         4

either one will preclude relief.” State v. McNeal, 897 N.W.2d 697, 703 (Iowa 2017)

(quoting State v. Lopez, 872 N.W.2d 159, 169 (Iowa 2015)).             In analyzing

ineffective-assistance-of-counsel claims, we are not required to determine whether

counsel’s performance was deficient before examining the prejudice component

of the claim. State v. Tate, 710 N.W.2d 237, 240 (Iowa 2006). “Improvident trial

strategy, miscalculated tactics, or mistakes in judgment do not necessarily amount

to ineffective assistance of counsel.    The petitioner must overcome a strong

presumption of counsel’s competence, and a postconviction applicant has the

burden to prove by a preponderance of the evidence that counsel was ineffective.”

Osborn v. State, 573 N.W.2d 917, 922 (Iowa 1998) (internal citation omitted)).

IV.    Application of Principles

       In discussing the merits of Nelson’s claims, we will separate them between

cases in which he went to trial and cases in which he pleaded guilty, as they involve

somewhat different principles.

       A.     Counsel’s Performance at Trial (Case Number FECR333525)

       On direct appeal from his conviction in the underlying criminal case, our

court noted the following facts:

       [The witness] was sitting outside her Davenport home when five of
       her son’s acquaintances, including Nelson, walked up to the house.
       Nelson asked [the witness’s] son to step off the porch. When he did
       not, Nelson lifted his shirt and revealed the butt of a gun. [The
       witness] told Nelson to leave and immediately reported the incident
       to police.
               A Davenport police officer dispatched to the scene saw
       Nelson emerging from an alley. Upon searching the alley, the officer
       found a sawed-off rifle.
               . . . [The witness] identified Nelson as the person who
       displayed a weapon. When questioned about her inconsistent
       stories during the first trial, she intimated that she initially lied
                                            5


       because Nelson’s cohorts threatened her family’s safety if she
       identified Nelson.

Nelson, 2013 WL 104796, at *1.

       In this PCR action, Nelson focuses on his counsel’s failure to exploit claimed

inconsistencies in the witness’s description of the gun. When she first reported the

incident, she described the gun as silver and black. At trial, she described Nelson

flashing a butt of the gun at her and it was brown. The gun recovered in the alley

was a sawed-off rifle with a black barrel and a brown stock and forestock. Nelson’s

attorney did not impeach the witness’s trial testimony that she saw a brown butt of

a gun with her previous statement in which she described the gun as silver and

black. Nelson claims this missed opportunity for impeachment was critical due to

the fact the case against him involved a claim of constructive possession of the

sawed-off rifle,1 so attacking the credibility of the witness with a prior inconsistent

statement was critical, as she was the only witness to place a gun in Nelson’s

possession.

       We need not decide whether Nelson’s trial counsel breached a duty of

effective representation by failing to impeach the witness with a prior inconsistent


1 In its brief, the State asserts it is not necessary to tie Nelson to the sawed-off rifle
in the alley and the State was only required to prove Nelson was in possession of
any firearm. We reject this argument. The charge against Nelson was possession
of an offensive weapon, not carrying weapons, felon in possession of a firearm, or
some other charge in which any firearm would do. See, e.g., Iowa Code § 724.4
(2011) (defining the offense of “carrying weapons” to include going “armed with . . .
any loaded firearm of any kind” within city limits). Given the nature of the charge,
the State was required to prove possession of an offensive weapon (e.g., a sawed-
off rifle). See id. § 724.1(2) (defining offensive weapon to include a rifle with a
barrel of less than sixteen inches in length). The only firearm that met the definition
of an offensive weapon of which there was record evidence was the sawed-off rifle
in the alley. Therefore, the State’s case required the State to prove Nelson
possessed the rifle found in the alley.
                                         6


statement, as Nelson failed to meet the prejudice prong of the ineffective-

assistance-of-counsel claim. See Ledezma v. State, 626 N.W.2d 134, 142 (Iowa

2001) (“If the claim lacks prejudice, it can be decided on that ground alone without

deciding whether the attorney performed deficiently.”).         Here, the witness

described Nelson as having flashed a gun at her in an apparent effort to intimidate

her or her son. After she threatened to call the police, Nelson and his cohorts left

and were soon located a short distance away. An officer in a marked patrol car

looking for the group of young men came across them sitting on the wall alongside

the parking lot of a gas station. He identified Nelson as one of the group. By the

time the officer drove around part of the block to approach the group from the alley,

Nelson had left the group and was found coming from between garages that

opened into the alley. A subsequent sweep of the area revealed the sawed-off

rifle tucked under a piece of lumber beside the garage where Nelson was observed

when the officer approached in the alley. Nelson later claimed he went between

the garages to urinate. However, the officer who searched the area between the

garages observed no indications of wet grass, wet ground, or any other indication

that someone recently urinated in the area.

       Based on these circumstances, our confidence in the outcome is not

undermined by Nelson’s counsel’s failure to impeach the witness with her

somewhat conflicting versions of the color of Nelson’s gun. See State v. Harris,

891 N.W.2d 182, 188–89 (Iowa 2017) (noting that, in determining whether there is

prejudice, we assess probability of a different result, which involves considering

whether our confidence in the outcome is undermined by the effects of counsel’s

errors).   Besides the fact the gun was partially black, as the witness initially
                                          7


described, we note Nelson’s actions overcome any likely benefit that could have

been attained by parsing the witness’s description of the color of the gun. Nelson

was aware the police had been called. When a police car passed him shortly

thereafter, Nelson left a semi-public area and was found coming from between two

garages of residences to which Nelson had no apparent connection. The gun in

question was found exactly where Nelson had been spotted, and it was stashed in

a short pile of lumber, which is not exactly a typical storage place for a gun.

Furthermore, Nelson gave an excuse for being in the area that made no sense.

There was no evidence of urination in the area between the garages. Even if

Nelson needed to urinate, it made no sense for him to leave the gas station, which

was open to the public with a functioning bathroom, to go onto a stranger’s private

property in order to do so. Nelson’s actions are consistent with the State’s theory,

which is Nelson flashed a gun, fled under threat of the police being called,

immediately went to stash the gun as soon as he realized he had been spotted by

police, was caught as he left the location where he stashed the gun, and gave an

implausible story to explain his actions. We find there is no reasonable probability

the jury would have reached a different verdict if Nelson’s counsel had effectively

impeached the witness with her partially inconsistent descriptions of the color of

the gun.    Therefore, Nelson has not established prejudice, and his claim of

ineffective assistance of counsel in this case fails.

       B.     Counsel’s Performance in Cases Involving Guilty Pleas

       In the remaining three cases, Nelson entered guilty pleas pursuant to a

global plea agreement that greatly reduced his maximum exposure to

incarceration. He now claims both attorneys representing him in the three cases
                                          8


were ineffective.2   In order to satisfy the prejudice prong on his ineffective-

assistance-of-counsel claim, Nelson is required to “show ‘there is a reasonable

probability that, but for counsel’s errors, he . . . would not have pleaded guilty and

would have insisted on going to trial.’” State v. Weitzel, 905 N.W.2d 397, 402 (Iowa

2017) (quoting State v. Straw, 709 N.W.2d 128, 138 (Iowa 2006)).

              1.     The Car Wash Robbery (Case Number FECR339758)

       In this case, Nelson and a cohort approached a patron of a car wash. The

cohort stood lookout while Nelson robbed the patron at knifepoint. The patron later

identified Nelson from a series of six-pack photo lineups. Nelson pleaded guilty to

an amended charge of robbery in the second degree. He now claims his attorney

was ineffective for failing to suppress the identification of him based on claimed

suggestiveness of the lineup process.         He also claims his attorney did not

adequately develop his alibi defense.

       With respect to the failure to challenge the identification of Nelson through

use of a photo lineup, we begin with the law on this subject. Regarding challenges

to out-of-court identifications based on lineups that are claimed to be impermissibly

suggestive, we apply a “long-standing, two-part analysis” as follows:

       “First, we decide whether the procedure used for the identification
       was impermissibly suggestive.” If we determine the procedure was
       impermissibly suggestive, we turn to the second step to decide
       whether “under the totality of [the] circumstances the suggestive
       procedure gave rise to a very substantial likelihood of irreparable
       misidentification.”
               Under the second step, the critical question is whether the out-
       of-court identification was reliable. We have endorsed the prevailing
       five-factor test for assessing reliability of out-of-court identification

2 One attorney represented Nelson in case number FECR339758. A different
attorney represented him on case numbers FECR340382 and FECR341512. Both
attorneys were present during the plea negotiations resolving all three cases.
                                           9

         procedures adopted from [Neil v. Biggers, 409 U.S. 188, 199–200
         (1972)]:
               (1) the opportunity of the witness to view the
               perpetrator at the time of the crime, (2) the witness’
               degree of attention, (3) the accuracy of the witness’
               prior description of the perpetrator, (4) the level of
               certainty demonstrated by the witness at the
               confrontation, and (5) the length of time between the
               crime and the confrontation.

State v. Booth-Harris, 942 N.W.2d 562, 570 (Iowa 2020) (quoting State v. Taft, 506

N.W.2d 757, 762–63 (Iowa 1993)) (alteration in original).

         Nelson claims the lineup procedure was impermissibly suggestive because,

in his view, of the twelve photos shown to the car wash patron across two six-pack

lineups, only two of the individuals had “Mohawk” haircuts. 3 While reasonable

minds could differ on how many of the persons depicted in the photo array, if any,

had Mohawk haircuts, we need not decide whether the lineup was impermissibly

suggestive because, even if it was, Nelson cannot satisfy the second step of the

analysis—lack of reliability.

         Looking at the factors for reliability from Biggers, 409 U.S. at 199–200, the

car wash patron got a good look at the person who did all the talking, brandished

the knife, and demanded his money. The patron’s attention was focused on the

person wielding the knife, as the patron told police he was confident he would be

able to identify the person who robbed him but would not be able to identify the

cohort serving as lookout. The patron also gave what turned out to be an accurate

description of the robber in terms of age, race, build, skin complexion, and

hairstyle. In terms of confidence, the patron immediately and confidently picked



3   The patron had reported the robber had a “Mohawk” style haircut.
                                         10


Nelson out of the lineup as soon as it was shown to him. Finally, the identification

occurred within four days after the robbery.

       As noted, with regard to the second step of the analysis regarding reliability,

we consider the totality of the circumstances. See Booth-Harris, 942 N.W.2d at

570. In considering the totality of the circumstances, we note some important and

unique details. On the night of the robbery, upon scouring the area near the

robbery for the reported suspects, police found and apprehended two individuals

nearby who met the description of the two young men involved in the robbery,

including one who had a Mohawk haircut. The car wash patron was brought to the

scene where the two individuals had been apprehended to identify them. As the

State asserts, this “in the field” lineup procedure immediately following the robbery

was inherently more suggestive than the six-pack photo array process used later.

In spite of the more suggestive nature of this “in the field” lineup, the patron

informed law enforcement that those two individuals were not the two involved in

the robbery. In stark contrast during the photo lineup, the patron rejected everyone

in the first six-pack of photos as having been the robber and then immediately

picked out Nelson from the second six-pack. This sequence of events helps

corroborate the fact the patron got a good look at the robber, was confident in his

identification, and was not persuaded to give an unreliable identification based on

the robber’s haircut.

       Based on the totality of the circumstances and the five-factor test for

assessing reliability, we do not believe there was a substantial likelihood of

irreparable misidentification. Therefore, had Nelson’s counsel filed a motion to

suppress the patron’s identification of him, it would not have been successful. As
                                         11


a result, Nelson failed to meet his burden of establishing counsel breached the

duty of competent representation owed to Nelson by failing to seek suppression of

the identification. See State v. Carroll, 767 N.W.2d 638, 645 (Iowa 2009) (holding

defense counsel has no duty to pursue a meritless issue).

       As to Nelson’s claim defense counsel was ineffective for failing to fully

investigate his alibi defense, we need not decide whether counsel breached her

duty, as Nelson failed to meet his burden on the prejudice prong. See State v.

Russell, 897 N.W.2d 717, 730 (Iowa 2017) (holding it is the applicant’s burden to

show ineffective assistance of counsel by a preponderance of the evidence).

Other than his own self-serving testimony, Nelson presented no evidence at the

PCR trial that established an alibi for the offense to which Nelson pleaded guilty.

Having presented no alibi witnesses or alibi evidence at the PCR trial, Nelson failed

to meet his burden of showing the reasonable probability of a different outcome if

he had gone to trial. See Harris, 891 N.W.2d at 188. Furthermore, the evidence

at the PCR trial established Nelson admitted to defense counsel that he committed

the robbery. Having committed the robbery, there was no reasonable probability

defense counsel would have been able to find and present witnesses at trial

establishing Nelson was elsewhere when the robbery was committed even if

counsel had more thoroughly investigated the alibi angle.

              2.     The Willful Injury Charge (Case Number FECR340382)

       Nelson pleaded guilty to the charge of willful injury based on stabbing a

female acquaintance with a knife. He claims counsel was ineffective for failing to

investigate whether the stabbing was accidental. To support his claim the stabbing

was accidental, Nelson relies heavily on a couple of sentences cherry-picked from
                                          12


a police report in which the victim said she thought Nelson was joking. However,

Nelson’s claim ignores the rest of the report, which stated the victim initially thought

he was joking but then, when she realized he was not, she tried to flee Nelson’s

presence and barricade herself in a room. Nelson chased after her, forced his way

into the room, and stabbed the victim three times. Given these facts, we find no

breach of duty by defense counsel for failing to further investigate a defense that

the stabbings were accidental. Furthermore, given the fact Nelson pleaded guilty

in this case as part of a global plea agreement that resulted in significant reduction

or dismissal of charges, thus greatly reducing his potential incarceration exposure,

Nelson has not met his burden of establishing he would have passed on the plea

offer and insisted on going to trial. Nelson’s ineffective-assistance-of-counsel

claim in this case is without merit.

              3.     The Date Robbery (Case Number FECR341512)

       A man responding to a newspaper advertisement for a romantic date made

arrangements to meet the person posting the ad. The “date” turned out to be a

close acquaintance and possible girlfriend of Nelson’s. When the man arrived for

the date, Nelson’s acquaintance got into the man’s car, and then Nelson quickly

entered the car through the back passenger door. Nelson held a knife to the man’s

throat and demanded money. Nelson took the man’s wallet, pager, and keys

before exiting the car. The man drove himself to the hospital for treatment of a

slash wound on his neck and a collapsed lung due to a puncture wound. Nelson’s

acquaintance gave a statement supporting the above-stated facts.

       As part of a global settlement agreement resolving the three cases

addressed in this opinion, as well as two juvenile robbery cases, Nelson pleaded
                                           13


guilty to robbery in the first degree and forgery related to use of the robbed man’s

debit card.   Nelson claims his counsel was ineffective for failing to properly

investigate in support of a defense and rushing Nelson into pleading guilty before

a full investigation could be completed.

       Nelson’s argument ignores the important detail that his palm print was found

on the back passenger window of the victim’s car, thus corroborating the statement

of Nelson’s accomplice. Given this very damning fact, we find no reasonable

possibility that Nelson would have passed on the favorable global plea offer and

insisted on going to trial. See Weitzel, 905 N.W.2d at 402 (stating the standard for

satisfying the prejudice prong of an ineffective-assistance-of-counsel claim when

the accused pleads guilty).

       As to Nelson’s claim that he was rushed into accepting the guilty plea, we

find no merit in this claim. To be sure, this case had not been on file very long

before Nelson accepted the plea offer. There were time constraints placed on

Nelson to accept or reject the global plea offer, as case number FECR333525 was

set to go to trial a business day or two after the date on which Nelson accepted the

deal. These tight deadlines should be expected in negotiations for a global plea

agreement involving several cases on varying timelines. The evidence we find

convincing based on our de novo review is that plea negotiations had been

ongoing for at least a few days before Nelson was called upon to make a final

decision. The attorneys spent hours going over the cases and the plea offers with

Nelson before Nelson was asked to decide. Nelson was permitted to have his

grandfather come into the room to discuss the plea offer. After hours of discussion

and advice from family and counsel, Nelson chose to accept the global plea offer
                                         14


that resulted in knocking literally decades off his potential incarceration time. The

record of the plea hearing shows no hesitation or confusion on Nelson’s part. We

find no convincing evidence that establishes any reasonable possibility Nelson

would have rejected the favorable global plea offer and insisted on going to trial.

See id.

V.     Conclusion

       For the reasons stated, no error was committed by the district court in

rejecting Nelson’s claims his counsel was ineffective by failing to cross-examine a

witness in one case and by failing to pursue suppression issues or conduct an

investigation before he pleaded guilty in three other cases. Therefore, we affirm.

       AFFIRMED.